ACKNOWLEDGEMENT REGARDING PAYMENT DEFERRAL




The undersigned Liang Chao Wei, hereby acknowledges as follows:




1.

The undersigned is the Chief Executive Officer of AgriSolar Solutions, Inc., a
Colorado corporation (the “Company”).




2.

The undersigned has made temporary cash advances to the Company’s wholly-
     owned subsidiaries to fund current operations.  As of December 31, 2009,
the unpaid balance of such temporary cash advances is $539,199.  Such advances
are unsecured, interest-free, and have no fixed repayment term.




3.

The undersigned hereby acknowledges his agreement that he will not request, seek
     or require repayment of any portion of the outstanding temporary cash
advances he    has made to the Company until such time as the current operations
of the Company    are profitable (as reflected by financial statements prepared
in accordance with U.S. GAAP), and the Company has generated gross revenues in
excess of      US$30,000,000.




In WITNESS WHEREOF, the undersigned has executed this Acknowledgment Regarding
Payment Deferral, as of this 20th day of May, 2010.










/s/Liang Chao Wei

Liang Chao Wei






